Citation Nr: 0017840	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, based on the disagreement with the January 1996 
initial award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973, June 1973 to January 1975 and August 1991 to March 
1992.  The veteran's second period of service was terminated 
under other than honorable conditions.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO in Indianapolis, 
Indiana.  Thereafter, the claims file was transferred to the 
RO in Detroit, Michigan.  In September 1997 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

As noted in the September 1997 remand, the veteran's 
representative has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  Although related to the claims 
on appeal, the Board finds that the issues are not 
inextricably intertwined.  Because the RO has not yet 
adjudicated the claim, the matter is referred to the RO for 
the appropriate initial action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence that the veteran currently has any 
chronic sinusitis and the claim of entitlement to service 
connection for sinusitis is not plausible.

3.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 50 percent.

4.  Evidence from January 1994 to November 6, 1996, shows 
subjective complaints of sleep disturbance, nightmares, 
irritability and social isolation, as well as objective 
evidence of considerable social and industrial impairment.  
There is no evidence of hallucinations, or impairment of 
judgment or insight due exclusively to his PTSD.

5.  Evidence as of November 7, 1996, shows that the veteran's 
PTSD is manifested primarily by sleep disturbance, 
nightmares, irritability and social isolation that cause 
occupational and social impairment with reduced reliability 
and productivity with difficulty in establishing or 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  Neither rating criteria for PTSD, effective either before 
or as of November 6, 1996, is more favorable to the veteran 
based on the evidence of record.

3.  The criteria for entitlement to a disability rating 
greater than 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records during his first two 
periods of active service included no complaints, findings, 
treatment or diagnoses concerning the sinuses.  

A July 1985 VA treatment record reflects that the veteran 
received treatment for alcohol dependence.

A March 1992 medical history obtained as part of a separation 
screening included histories of sinusitis and chronic or 
frequent colds.  A notation related that a sinus cavity was 
accidentally pulled out during a total tooth extraction and 
that the veteran had recurrent sinus problems secondary to 
teeth trouble.  However, the March 1992 separation medical 
examination report noted that the sinuses were normal.  In a 
May 1993 National Guard medical history, the veteran stated 
he had a lot of colds; however, the accompanying medical 
examination report again revealed that the sinuses were 
normal.  

VA treatment records, dating from October 1990 to May 1996, 
show that the veteran was treated for numerous complaints.  
His complaints often included anxiety, poor sleep and crying 
spells.  In August 1994, he was evaluated psychometrically 
following completion of the PTSD outpatient treatment 
program.  In general the results of the MMPI were consistent 
with the clinical observations of an emerging Axis II 
pathology overshadowing his abating PTSD symptomatology.  
Several treatment records during this period show both Axis I 
and II diagnoses of mild PTSD and mixed personality 
disorders.  A February 1995 VA treatment record shows that 
the veteran complained of sinus congestion and was treated 
with antibiotics.

During an April 1994 VA respiratory examination, the veteran 
complained of frontal and maxillary sinus aches and pain of 
many years' duration.  He had occasional drainage of purulent 
sputum through his nose.  Acute exacerbations appeared to 
have a seasonal pattern.  The examiner observed that the 
veteran's nasal passages were normal except for mild mucosa 
congestion.  His frontal and maxillary sinuses were not 
tender to pressure and transluminated normally.  X-ray 
studies of the veteran's facial sinuses were pending and the 
examiner diagnosed chronic allergic sinusitis.  That same 
day, a VA examination of his nose and sinuses, revealed that 
the veteran's external nose was essentially normal.  The 
septum had a mild "concate" deviation on the left as well as 
a spur in the posterior bony half on the right side and the 
middle.  The diagnoses were nasal airway obstruction with 
mild septal deviation and septal spurs and history of chronic 
rhinorrhea that could be related to a mild allergic 
component.  The examiner noted that the veteran had no active 
sinusitis or chronic sinusitis at that time.  X-ray studies 
of the veteran's sinuses were clear except for an ovoid soft 
tissue density which may have been overlying soft tissues of 
the face or a possible mucous retention cyst of the left 
maxillary sinus.

During his April 1994 VA psychiatric examination, the veteran 
complained of nightmares, insomnia, nervousness, depression 
and feelings of sadness.  He reported having left several 
jobs because of his inability to handle the stress of the 
work.  He sometimes avoiding crowds and feeling lonely at 
other times.  He used alcohol and drugs to self-medicate.  He 
was very nervous throughout the interview with only 
intermittent eye contact.  Thought processes were logical and 
sequential, while thought content was appropriate.  He denied 
psychotic symptoms but did give a history of two suicide 
attempts in 1977 and 1979.  His memory and concentration 
testing showed no gross cognitive deficits and he had good 
insight into his condition with no gross impairment of 
judgment.  The diagnoses were moderate PTSD, alcohol abuse 
and dependence in remission and dysthymia.  The examiner 
opined that the veteran would have difficulty working with 
authority figures or with a crowd and recommended that he 
could benefit from solitary employment with little contact 
with a supervisor or others.   

During his February 1995 personal hearing, the veteran 
testified that he last worked in November 1993.  He had a 
hard time getting along with people at work because of his 
PTSD and was unable to stay in a relationship.  At that time 
he was getting treatment one to two times a month.  He 
described his symptoms as being: insomnia, crying spells, 
social isolation and intolerance of other people.  He was 
taking medication for treatment of his PTSD.  He testified 
that he had had problems with his sinuses since his service 
in Vietnam.  After he returned from Vietnam, he was stationed 
in Colorado and described "cold-like" symptoms for eight to 
nine months.  He sought treatment for these symptoms and was 
given cold medication.  He also sought private treatment for 
his sinus problems but could not remember exactly when.  
During his most recent active duty service, he was told the 
sinus cavity had been pulled out when his teeth were 
extracted.  He said the Army dentist told him at the time 
that he might have problems with it "down the road."  The 
veteran took over-the-counter sinus medication at the time of 
the hearing and was not receiving any other medical treatment 
for the condition.

A June 1995 rating decision granted service connection for 
PTSD at a noncompensable rating.

In October 1995 the veteran underwent a VA psychiatric 
examination.  He complained of disturbed sleep (including 
nightmares), increased irritability, increased startle 
reaction and an attitude and feeling of futility in reference 
to his future.  He reported suicidal thoughts, but no plans 
of implementing them.  He had not worked in two and a half 
years.  The examiner observed that the veteran had a 
depressed countenance, immobile facial expression of doom and 
gloom, and retarded speech and thoughts with morose and 
fatalistic verbal productions.  The examiner diagnosed PTSD 
and assigned the veteran a Global Assessment of Functioning 
(GAF) score of 50. 

A January 1996 rating decision increased the veteran's PTSD 
rating to 50 percent, effective January 13, 1994, the date 
his original claim was received.

During an April 1996 psychological evaluation of the veteran 
for a Social Security Administration (SSA) disability 
determination the veteran complained of PTSD and sinusitis.  
He reported last working in November 1993.  He admitted to 
alcoholism.  He complained of nightmares, sleep disturbance, 
nervousness around people and a reluctance to leave his home.  
He also stated that he sometimes felt suicidal.  He was alert 
and oriented in three spheres.  He spoke fluently, was 
coherent and there was no indication of hallucinations, 
delusions or bizarre mannerisms.  His affect was broad and he 
had a pleasant mood, maintaining fair eye contact.  The 
veteran had good reality contact and an intact memory, but he 
experienced difficulty performing simple calculations and 
that his alcoholism was expected to cloud his better 
judgment.  The Axis I diagnoses was alcohol abuse, PTSD and 
an Axis II diagnosis of antisocial personality disorder.  

That same month the veteran also underwent a physical 
examination for the SSA Disability Determination Division.  
He gave a history of bronchitis and sinusitis of many years' 
duration and complained of "off and on" coughing and 
postnasal drainage.  The assessment was a history of chronic 
bronchitis and sinusitis.

The veteran was accompanied by his wife at his February 1997 
VA psychiatric examination.  His wife described his emotional 
state as unstable, at times passive and withdrawn and at 
other times irritable, restless, jittery, jumpy and on edge.  
Her four children also caused him extra stress.  The veteran 
and his wife stated that he was suspicious of others, was 
unable to be around other people and that he was frequently 
contentious and confrontational.  PTSD was diagnosed and a 
GAF score of 40 was assigned.

In a statement, received in April 1997, the veteran's wife 
indicated that his mood would often swing from anxiety to 
deep depression and that he had sudden bouts of anger and 
irritability.  He adhered to certain obsessional rituals and 
would sleep when depressed, worried or angry.  He experienced 
crying spells and had talked of suicide often during his 
lowest times.  She stated that he often neglected his 
personal hygiene and appearance.  He rarely left home, 
occasionally going to church with her, but refused to 
participate in the activities.  He always felt as though 
people were watching him.  He had no friends other than his 
family.  She felt he functioned well at home but was 
concerned that he would not be able to function if he were to 
work in public.

In July 1997, the veteran underwent a psychiatric evaluation 
for a SSA disability determination.  He complained of angry 
outbursts associated with physical and verbal violence; 
nightmares, and flashbacks three to five times a month; 
hearing voices; feelings of hopelessness and worthlessness 
and a hyperstartle response.  Objectively, the veteran was 
subdued and depressed-looking, with significant problems with 
motor movement.  He was oriented and alert, but 
nonspontaneous.  Speech was clear, coherent and fluent and 
thought processes were relevant, logical and connected.  He 
was able to recite six numbers forward and four numbers in 
reverse and could recite three objects named for him and 
could recall two of them after three minutes.  The diagnoses 
was moderate PTSD, recurrent major depressive disorder with 
psychotic features and pain disorder associated with 
psychological factors and his physical condition.  A GAF 
score of 50 was assessed and the examiner opined that the 
potential for the veteran becoming gainfully employed was 
guarded pending his compliance with psychiatric treatment.

An August 1997 mental residual functional capacity assessment 
of the veteran conducted for SSA, related that he was 
diagnosed with PTSD and that he experienced and evidenced 
most of the signs and symptoms associated with PTSD.  He was 
preoccupied and tended to live in the past, was paranoid of 
others, sensitive to slights and easily angered or provoked 
to violent actions when thwarted or crossed.  He tended to be 
schizoid and had limited interests, activities and virtually 
no friends.  The examiner noted that the veteran had amply 
demonstrated an inability to hold jobs for very long; was 
unaccepting of authority and rejected supervision.  He had 
little insight into his problems and tended to blame everyone 
or thing except himself and had a high index of entitlement.  
It was opined that the veteran would be unable to sustain 
work because of his emotional condition and physical 
symptoms.

In an August 1997, SSA determination the veteran was found to 
be unable to work due to anxiety related disorders and 
affective disorders.

During a June 1998 VA psychiatric examination, the veteran 
complained of being short fused and easily roused to anger 
despite taking medications to remain calm.  He was in 
constant conflict with his stepchildren and this had caused 
some deterioration of his marriage.  He could become 
confrontational with fellow workers and supervisors and 
therefore, could not maintain employment.  He complained of 
nightmares, sleep disturbance, and flashbacks prompted by 
seeing Asian people.  Loud sounds startled him and the smell 
of diesel fuel and hot humid weather made him nervous and 
precipitated flashbacks.  The examiner observed that the 
veteran was neat in appearance.  Speech was of normal rate, 
volume, well modulated and coherent.  Thinking processes were 
well organized and goal oriented.  There was no evidence of 
hallucinations or delusions and no bizarre behavior was 
noted.  The examiner diagnosed PTSD and found a GAF score of 
40.

An October 1998 VA examination of the veteran's nose, 
sinuses, larynx and pharynx shows that his sinuses were 
nontender to percussion with no nasal purulence and no 
evidence of nasal polyps or nasal crusting.  The examiner 
found that the physical examination suggested that the 
veteran did not have acute sinusitis at that time.  In a June 
1999 addendum, it was noted that the veteran's claims file 
was reviewed as well as X-ray studies and the veteran's 
earlier examinations, and that there was no evidence of 
chronic or acute inflammation in the veteran's sinuses.  It 
was therefore, the opinion of the reviewer that the veteran 
did not have chronic or acute sinusitis and that there was no 
relationship with the sinus and any dental problems that he 
may have had in service.

The physician who conducted the June 1998 VA psychiatric 
examination, opined in a June 1999 addendum that the 
veteran's PTSD resulted in occupational and social impairment 
with reduced reliability and productivity.  The examiner 
further opined that the veteran's impulsive behavior, his 
anger, oppositional and confrontational behavior precluded 
his ability and impaired his capacity to perform and function 
in a productive job situation or in a meaningful social 
relationship.  


Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The first element of a well-grounded claim is evidence of a 
present disability.  Although the veteran contends that he 
currently has sinusitis as a result of his service, he has 
failed to produce competent medical evidence of any current 
acute or chronic sinusitis.  The most recent VA examination 
reports show no X-ray or clinical evidence of sinusitis.  
Moreover, the June 1999 VA opinion, based on all the evidence 
in his claims file, was that there was no evidence of chronic 
or acute sinus inflammation.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Furthermore, absent a present disability, 
there can be no nexus; thus a second element for a well-
grounded claim is absent.  As noted previously, the veteran 
is competent to provide evidence of visible symptoms, but not 
competent to provide evidence that requires medical knowledge 
or that involves medical causation or a medical diagnosis.  
Grottveit, 5 Vet. App. at 93; Espiritu 2 Vet. App. at 494.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for sinusitis.  Therefore, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board further finds that, although the RO did not request 
the veteran's dental records from Fort McCoy (as requested in 
the September 1997 Board remand), the RO committed harmless 
error as the veteran has failed to show any current 
disability and such records would not aid him in doing so.


Increased Evaluation

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
38 U.S.C.A. § 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in 
the case, only the previous version of the rating criteria 
may be applied through November 6, 1996.  As of November 7, 
1996, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  

The Board notes that, as evidenced by its January 1996 rating 
decision and the January 1997 statement of the case, the RO 
applied both versions of the regulations in determining that 
no increase was warranted.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the general rating formula for mental disorders 
effective November 7, 1996, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The veteran has subjective complaints of sleep disturbance, 
irritability, anger, flashbacks and social isolation.  
Although he has indicated some suicidal ideation, there is no 
consistent pattern and the examiners have not attributed it 
exclusively to his PTSD.  During the pendency of his claim, 
he married and he continues to live with his wife and her 
four children.  She indicates that he sometimes attends 
church with her.  Although he has been unemployed since 
November 1993 and found unemployable by SSA, this 
determination was made based on all his disabilities and not 
exclusively because of his PTSD.  Although several VA 
examiners gave the veteran GAF scores that indicate serious 
impairment, treatment records show his PTSD as being 
characterized as mild and moderate.  Moreover, the most 
recent VA examiner's opinion was that the veteran's PTSD 
symptomatology resulted in occupational and social impairment 
with reduced reliability and productivity.  Despite his 
wife's characterizations, there is no objective medical 
evidence of obsessional rituals, neglect of personal 
appearance and hygiene and no suicidal ideation that is 
attributable to his PTSD only.  Moreover, his psychotic 
features have recently been attributable to his diagnosed 
major depression, which is not service-connected.  Given this 
evidence, the Board cannot conclude that the veteran's 
disability picture more nearly approximates the criteria 
required for a 70 percent rating under either version of 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  Therefore, the 50 
percent rating is in order. 

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case.  38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of 
psychiatric hospitalization.  Moreover, the current evidence 
does not suggest that the PTSD has caused his unemployment.  
In this respect, the veteran has been diagnosed with other 
psychiatric disabilities and his inability to work also 
attributable to physical impairments.  

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD, the current disability rating 
is effective to the date he submitted his claim.  The 
evidence of record does not indicate that the current 
disability levels are less severe than any other period 
during the veteran's appeal.  As there appears to be no basis 
for considering staged ratings in this case, a remand to the 
RO for that purpose would serve no purpose and only delay 
consideration of the veteran's appeal.


ORDER

Service connection for sinusitis is denied.

An increased evaluation for PTSD is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

